DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 12/14/2021.
Claims 1-20 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Examiner’s Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. Examiner suggests applicant to reconsider the allowable subject matters in claims 4-5, 7 and 15-19. However, the Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.

Allowable Subject Matter
Claims 4-5, 7 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (WO 2018/064483 A1) in view of Hu et al. (WO 2019/154524 A1).
Regarding claim 1, Yiu teaches a method for handling beam blockage in a wireless communication system, comprising: 
detecting, by a user equipment (UE), a blockage of at least one beam (UE detects a blockage and signals see Yiu: ¶[0049]; ¶[0045]; Table 1); 
determining, by the UE, a duration of the blockage of the at least one beam, wherein the duration of the blockage is determined at a time at which the blockage is present (when the blockage detect by UE, trigger blockage timer to check whether if it is long blockage or short blockage and UE send assist see Yiu: Table 1; ¶[0045]; ¶[0051]; ¶[0059]); and 
indicating, by the UE, the blockage to perform a predetermined process based on the duration of the blockage (If blockage detection by UE at Layer 1, perform two possible alternative way handling operations see Yiu: ¶[0064-0067]; ¶[0044]; ¶[0056]).  
Yiu does not explicitly teaches whether the UE is in a connected mode or an idle mode, and whether a beam failure instance counter reaches a beam failure counter instance maximum count.
However, Hu teaches whether the UE is in a connected mode or an idle mode (UE in the connected mode to determine whether the value of the failure instance 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Yiu to include (or to use, etc.) the whether the UE is in a connected mode or an idle mode, and whether a beam failure instance counter reaches a beam failure counter instance maximum count as taught by Hu in order to enhance handle beam failure instance (see Page 1 line 5-7). 
Regarding claim 2, the modified Yiu taught the method of claim 1 as described hereinabove. Yiu further teaches wherein indicating, by the UE, the blockage comprises: 
determining whether the UE is in the connected mode or the idle mode (detect whether blockage or beam level problem relay on L1 and/or L3 see Yiu: ¶[0064]); and 
when the UE is in the idle mode, indicating the blockage to at least one higher layer to hold a cell reselection and perform the cell reselection based on the duration of 
when the UE is in the connected mode, indicating the blockage to the at least one higher layer to (blockage involves layer 3 see Yiu: ¶[0066]): 
hold at least one ongoing procedure and resume the at least one ongoing procedure based on the duration of the blockage, continue the at least one ongoing procedure without incrementing a counter associated with the at least one ongoing procedure during the duration of the blockage, or apply a beam switch or a link switch for the duration of the blockage (resume communication with RRC indication of path switching during the timer T1 see Yiu: ¶[0066]; ¶[0070-0071]).  
Regarding claim 3, the modified Yiu further teaches the method of claim 2 as described hereinabove. Yiu further teaches wherein indicating the blockage to the at least one higher layer to hold the cell reselection and perform the cell reselection based on the duration of the blockage comprises: determining that all of the at least one beam are blocked; determining that the duration of the blockage meets a measurement evaluation criteria of a serving cell; determining that the duration of the blockage meets a measurement evaluation criteria for a cell reselection; and holding the cell resection and then performing the cell reselection (path switch based on RRC indication where based on minimum channel quality requirement see Yiu: ¶[0066]; ¶[0070-0071]).
Regarding claim 6, the modified Yiu further teaches the method of claim 2 as described hereinabove. Yiu further teaches wherein holding the at least one ongoing procedure and then resuming the at least one ongoing procedure based on the duration of the blockage comprises one of: holding by stopping an ongoing random access 
Regarding claim 8, the modified Yiu further teaches the method of claim 1 as described hereinabove. Yiu further teaches wherein detecting, by the UE, the blockage of the at least one beam comprises:
determining a first reference signal received power (RSRP) of the at least one beam or a first signal-to-interference-plus-noise ratio (SINR) of the at least one beam at a first time period (RSRP/RSRQ values when detecting blockage based on the UE’s speed  see Yiu: ¶[0055]); 
determining a second RSRP of the at least one beam or a second SINR of the at least one beam at a second time period (determine first and second set of in-sync and out of sync indication  generate for RLM see Yiu: ¶[0073]);  
43678-5635 (P24324-US/DMC) determining a difference between the first RSRP and the second RSRP or the first SINR and the second SINR; determining whether the difference meets a blockage criteria, wherein the blockage criteria is dynamically measured and configured by the UE; and detecting the blockage at the second time period due to the second RSRP or the second SINK of the at least one beam when the difference meets the blockage 
Regarding claim 9, the modified Yiu further teaches the method of claim 1 as described hereinabove. Yiu further comprising:
indicating, by the UE, a link indication to inform a base station in the wireless communication system to not use the at least one beam for the duration of the blockage (UE send assist information to the network to help the network determine the blockage timer duration , where assistance information include blockage ramp time and signal strength dropped to the time see Yiu: ¶[0059]), 
wherein the duration of the blockage is determined at the time period based on a median of historic blockage durations of the time period (the blockage ramp time successful rate during the ramp time and amount of data that has been received  and cell common reference signal compare with threshold see Yiu: ¶[0059]; ¶[0142-0143]), and 
wherein the link indication is one of a medium access control (MAC) control element (MAC-CE) based indication, a physical uplink control channel (PUCCH) based indication and a physical uplink shared channel (PUSCH) based indication (report include the blockage indication to the eNB via PUCCH see Yiu: ¶[0049]).  
Regarding claim 10, Yiu teaches a method of handling beam blockage in a wireless communication system, comprising: 
detecting, by a base station (BS), a blockage of at least one beam (eNB detects a blockage and signal a blockage see Yiu: ¶[0048]); 

applying a beam switch or a link switch for the duration of the blockage (network send path switching command in addition to the blockage timer information see Yiu: ¶[0058]).  
Yiu does not explicitly teaches wherein duration of the blockage is determined at a time at which the blockage is present based on a median historic blockage durations of the time period. 
However, Hu teaches the wherein duration of the blockage is determined at a time at which the blockage is present based on a median historic blockage durations of the time period (detect beam failure based on periodicity PB “” see Fig.7; Page 16 lines 19-35) in order to enhance handle beam failure instance (see Page 1 line 5-7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Yiu to include (or to use, etc.) the wherein duration of the blockage is determined at a time at which the blockage is present based on a median historic blockage durations of the time period  as taught by Hu i in order to enhance handle beam failure instance (see Page 1 line 5-7).
Regarding claim 11, the modified Yiu taught the method of claim 10 as described hereinabove. Yiu further teaches wherein applying the beam switch for the duration of the blockage comprises: configuring, by the BS, an aperiodic beam report on other 
Regarding claim 12, the modified Yiu taught the method of claim 10 as described hereinabove. Yiu further teaches wherein applying the link switch for the duration of the blockage comprises: performing, by the BS, the link switch by forwarding the packet to another BS, when all the beams are blocked (path switch based on RRC indication where based on minimum channel quality requirement see Yiu: ¶[0066]; ¶[0070-0071]). 
Regarding clam 13, claim 13 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 13 recites a user equipment or handling beam blockage in a wireless communication system that perform the method of claim 1 (user equipment see Yiu; Fig.1 element 102).
Regarding claim 14, claim 14 is rejected for the same reason as claim 2 as described hereinabove. 
Regarding claim 20, claim 20 is rejected for the same reason as claim 10 as described hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478



February 18, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478